DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-14 and 32-40 are pending in the application.
This action is in response to applicants' amendment dated February 2, 2022.  Claims 1, 3-8, 12, 14, 35, 37 and 40 have been amended and claims 2 and 15-31 have been canceled.
Response to Amendment
Applicant's arguments filed February 2, 2022 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the improper Markush rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn. 

With regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, labeled paragraph 5) in the last office action, the applicant’s amendments have been fully considered but they are not persuasive.  The applicants’ remarks concerning the amendment to claim 1 is herein acknowledged and the rejection with respect to claims 1, 3-14, 39 and 40 is herein withdrawn.  The applicants also state that imaging agent is a well-characterized group of compounds commonly used in medical imaging and that the instant application provides various examples of the imaging agent for use in the claimed compounds/methods, for example, PET imaging agents, SPECT imaging agents, paramagnetic ions, x-ray imaging agents, fluorophores, and radioisotopes.  However, there are no examples of compounds which comprise an imaging agent in specification.  The claims are read in light of 1, R2, R5 and R9 of the compounds of Formula I-VIII comprises an imaging agent”.
The information presented in the specification, coupled with the knowledge of those skilled in the art, provide sufficient direction and guidance as to methods of identify compounds that comprise an imaging agent without undue experimentation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims where the compound comprises and imaging agent.
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
Claims 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for reasons of record and stated above.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 6b), c), d), e), f) and g) in the last office action, which are hereby withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled 
a)	The applicants’ stated that amended claim 1 sets forth only one definition for the substituents on HET.  However, the amendment to claim 1 did not address all occurrences of the definition of the substituents on HET, i.e. see the definition of R9 where HET is substituted with “1, 2, or 3 substituents independently selected from the group consisting of oxo, halo, hydroxyl, C1-4 alkyl and C1-4 haloalkyl and then the definition of HET includes the substitution on the HET where HET is substituted with “1 or 2 substituents independently selected from the group consisting of C1-4 alkyl, C1-4 haloalkyl, -O-C1-4 alkyl, -O-C1-4 haloalkyl, halo, hydroxyl and oxo groups.  
Claims 1, 3-13 and 32-40 are	 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

In view of the amendment dated February 2, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-8, 10-13 and 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claim 1 where the proviso has been deleted increases the scope of the claim where one of R1 and R2 is other than -NR10R12 and at least one of R10 and R12 is -C(O)C6-10 aryl, -C(O)C6-10 cycloalkyl or -(CO)HET is not described in the specification with respect to the compounds of Formula (I).
Applicant is required to cancel the new matter in the reply to this Office action.

Claims 1, 3-8, 10-13 and 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claim 1, 3, 7 and the claims dependent thereon where at least one of R10 and R12 is -C(O)C1-4 alkyl is not described in the specification with respect to the compounds of Formula (I).
Applicant is required to cancel the new matter in the reply to this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-13 and 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R4 where there is no R4 variable in Formula (I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-13, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willoughby et al., Bioorganic & Medicinal Chemistry Letters.  Willoughby teaches the compounds, compositions and method of use of the compounds of formula (I) where X is CH2; m is 1; R5 is H; R3 is H; R6 is H; R7 is H; R8 is H; R8’ is H; R1 is -CH(CH3)CH2CH3 or -CH(CH3)2; R2 is NHC(=O)CH3 or pyridine-2-yl; and R9 is 3-hydroxy-isooxazol-5-yl, tetrazolyl, 1,3,4-triazol-2-yl, 1,2,3-triazol-4-yl, pyrazol-3-yl and pyrazol-4-yl as set forth in examples 12, 13, 14, 15, 16, 17 and 18.

Claim(s) 1, 3-8, 10-14, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chapman et al., U.S. Patent Application Publication 2006/0019945.  Chapman teaches the compounds, composition 2; m is 1; R5 is H; R3 is H; R6 is H; R7 is H; R8 is H; R8’ is H; R1 is H, cyclopropyl, cyclopentyl, -CH(CH3)CH2CH3 or -CH(CH3)2; R2 is NHC(=O)CH3, pyridine-2-y, pyrrolidinone, cyclopentyl, ; and R9 is tetrazolyl, 1,2,3-triazol-4-yl, 1,2,4-triazol-4-yl, pyrazol-3-yl, pyrazol-4-yl, thiazol-5-yl, isoxazol-3-yl, thiazol-2-yl, isoxazol-5-yl, thiazol-4-yl, pyrimidin-5-yl, pyridazin-4-yl, pyridin-2-yl, pyridin-3-yl, pyridin-4-yl, imidazolopyrimidinyl, benzothiazol-2-yl,  as set forth in examples 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 30, 31, 32, 33.  The generic structure of Chapman encompasses the instantly claimed compounds, compositions and method of use of the compounds of formula (I) (see Formula I, page 1) as claimed herein.  Examples 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 30, 31, 32, 33 differs only in the nature of the R1, R2, R3, R4, R5, R6, R7, R8 and R9 substituents of the 1,2,4,5,6,7-hexahydroazepino[3,2,1-hi]indole ring of formula (I).  Page 1, paragraph [0009] through page 2, paragraph [0020], defines the substituent R1 and R2 are each independently selected from the group consisting of: H, C1-6alkyl, C1-6alkoxy, C3-6cycloalkyl, aryl, HET and –N(R10)2, wherein: (a) said C1-6alkyl, C1-6alkoxy and C3-6cycloalkyl are optionally substituted with 1-3 substituents independently selected from the group consisting of halo and hydroxyl; and (b) said aryl and HET are optionally substituted with 1-3 substituents independently selected from the group consisting of: halo, hydroxyl and C1-4alkyl, optionally substituted with 1-3 halo groups; R3 and R7 are independently selected from the group consisting of H and C1-4alkyl optionally substituted with 1-3 halo; R4, R5, R6 and R8 are independently selected from the group consisting of H, halo, hydroxyl and C1-4alkyl, optionally substituted with 1-3 halo groups; and R9 is HET.  The compounds of the instant invention are generically embraced by Chapman in view of the interchange ability of R1, R2, R3, R4, R5, R6, R7, R8 and R9 substituents of the 1,2,4,5,6,7-hexahydroazepino[3,2,1-hi]indole ring system.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example –NH-C(O)CH2F  for the R2 substituent of the reference as well as other possibilities from the generically disclosed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 3-7, 10, 11 and 32-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of copending Application No. 17/430,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of formula (I) embrace the compounds, compositions and method of use of the compounds of 17/430,180 where R2 of the instant application is -NR10R12 where R10 is C1-4 alkyl, -C(O)C6-10 aryl, -C(O)C6-8 cycloalkyl, -C(O)HET and –C(O)C1-4alkyl and R12 is C1-4 alkyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the second occurrence of the definition of substituents on the -O-C1-4 alkyl, i.e. “wherein the -O-C1-4 alkyl [may be] is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, oxo, -N(R11)2 and C6-10 aryl”.  Appropriate correction is required.

Specification
12.	The disclosure is objected to because of the following informalities: many of the structures in Table 5 as well as pages 124 and 152 are missing portions of their structures.  
Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624